DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                BEACHES MRI, a/a/o PETER KELLY,
                          Appellant,

                                    v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-3309

                          [December 1, 2022]

  Appeal of a non-final order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Phoebee Francois, Judge; L.T. Case No.
COWE21-000347.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

   Nancy W. Gregoire Stamper of Birnbaum, Lippman & Gregoire, PLLC,
Fort Lauderdale, and Ian Asencion and Viraj A. Mehta of Hamilton Miller
& Birthisel, LLP, Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CONNER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.